Citation Nr: 1310494	
Decision Date: 03/29/13    Archive Date: 04/09/13

DOCKET NO.  09-46 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to or aggravated by service-connected bilateral pes planus with degenerative joint disease.

2.  Entitlement to service connection for a right knee disability, to include as secondary to or aggravated by service-connected bilateral pes planus with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1948 to July 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously remanded by the Board in July 2011 and December 2012 for additional development.  The case is again before the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for service connection for a left and right knee disability.

The Veteran and his representative essentially contend that the Veteran's current bilateral knee disability is either: (1) directly related to service in that he stood for many hours on concrete during service as evidenced by development of service-connected pes planus during service, or alternatively; (2) caused or aggravated by his service-connected bilateral pes planus disability with subsequent development of degenerative joint disease in his feet, which is a progression of service-connected bilateral pes planus (see January 2006 examination report).  In the March 2013 brief, the representative asserted or clarified the contention that the Veteran's bilateral knee disability is caused or aggravated by an altered gait or body mechanics due to service-connected bilateral pes planus with degenerative joint disease.

This case was previously before the Board in July 2011 when it was found that the Veteran has a current bilateral knee disability that may be related to his active service or service-connected bilateral pes planus with degenerative joint disease disability.  The claims were remanded for obtainment of a VA examination with medical opinion as to the etiology of the Veteran's currently diagnosed bilateral knee disability.  In this regard, private MRI examination of the right knee in July 2009 revealed an oblique tear through the inferior articular surface of the posterior horn of the medical meniscus, chondromalacia patella and chondromalacia of the medial compartment (Grade 3), a small popliteal fosse cyst, tiny joint effusion, and a metallic artifact from an unknown source.  MRI examination of the left knee revealed a medial meniscus tear, chondromalacia, small joint effusion with mild synovitis, osteoarthritis, and mild prepatellar soft tissue swelling.  

The Veteran underwent a VA examination of his feet and knees in August 2011.  He denied history of injury to either knee.  Following physical examination of the Veteran's feet and knees, review of the claims file to include service treatment records, medical records, and the September 2008 VA feet examination, it was noted that he had been diagnosed with a bilateral knee condition with mild degenerative changes and mild bilateral pes planus.  The examiner opined that the claimed bilateral knee condition was less likely than not incurred in or caused by an in-service event, injury, or illness as there is no evidence of any trauma or injury to the Veteran's knees during service and retirement examination in February 1967 was negative for any knee condition.  He further opined that the mild degenerative bilateral knee condition is less likely than not related to the mild bilateral pes planus condition because pes planus does not cause degeneration of the knees.  He concluded that the Veteran's bilateral knee condition is likely a result of the age, occupation, and post-service injuries that occurred after separation in 1967.

The Board again remanded this case in December 2012 for obtainment of an addendum opinion as the issue of aggravation of a non service-connected disability (bilateral knee condition) by a service-connected disability (bilateral pes planus with degenerative joint disease), as it was not addressed by the August 2011 examiner.  

In December 2012, following a review of the claims file and the August 2011 examination report and opinion, a different VA examiner concluded that the Veteran's knee conditions less likely as not are aggravated by his service-connected mild pes planus, rather, they are at least as likely as not a result of his age, occupation, and post-service injuries that occurred after separation in 1967. 

As to whether the Veteran's current bilateral knee conditions are caused or aggravated by service, the Board finds that the August 2011 opinion is inadequate for the purpose of adjudication of the claims.  In concluding that the Veteran's current bilateral knee disability is not related to any event, injury, or illness during service, the examiner reasoned, at least in part, that there is no evidence of an in-service injury to either knee and there were no complaints or findings as to either knee on separation examination in February 1967.  To the contrary, a March 1956 service treatment record shows a finding of right knee effusion due to an incident that occurred that morning; however, the cause is unclear as the handwritten note is illegible.  The most recent service examination performed thereafter, dated in June 1959, documents the presence of a 1 inch scar on the right knee, which was not documented on prior service examinations.  Service examination in April 1966 stated that the 1 inch scar was located on the outside of the right knee.  The scar was also documented on separation examination in February 1967, as were complaints of foot trouble and pain that went up the legs.  

Additionally, in light of the Veteran's consistent denials of any post-service injury to either knee and the absence of any evidence to the contrary, the aforementioned service treatment records raise a question as to whether the right knee metallic foreign body of unknown origin, first noted on MRI examination of the right knee in July 2009, and subsequently on x-ray examination during the August 2011 VA examination, is the result of the right knee injury with effusion in 1956 with subsequent notation of a 1 inch scar on the right knee during service.  While the location of the foreign body was not noted in the July 2009 MRI report, the August 2011 right knee X-ray report stated that there was a radiopaque foreign body in the soft tissues of the proximal right leg projected over the proximal tibia.  Thus, a determination is needed as to whether the finding of a right knee foreign body on MRI and x-ray examination is consistent with service treatment records noting effusion of the right knee with a 1 inch scar on subsequent service examination reports.  If so, a determination must be made as to whether any currently diagnosed right knee condition is caused or aggravated by the foreign body in the right knee.   

As to the December 2012 addendum opinion addressing aggravation, in March 2013, the representative asserted that the December 2012 addendum opinion is inadequate as the examiner did not provide any relevant supporting rationale for his opinion.  Specifically, the rationale provided relates the current bilateral knee disability to age and post-service injuries, which have no bearing on the issue of aggravation.  The Board agrees.

Additionally, the examiner did not address or discuss findings noted in prior VA examination reports that may lend credence to the Veteran's theory of causation or aggravation of a bilateral knee disability due to service-connected pes planus with degenerative joint disease.  Specifically although the Veteran has consistently been found to have a normal gait and posture without evidence of abnormal weight bearing, diagnostic impression on the March 1991 VA feet examination was grade 3/4 bilateral pes planus involving both the longitudinal and transverse arches with some pronation of the feet and minimal angulation of the Achilles tendon.  It was noted that the Veteran did describe some discomfort of the feet that could be associated with "loss of the normal architecture."  Also, on VA examination in January 2006, functional limitations due to bilateral pes planus with DJD included painful walking and standing due to painful feet and cramping of toes.  Other findings on examination included slight flattening of the feet with standing and pronation, left greater than right.  Physical findings on VA feet examination in September 2008 included mild pronation, no arch present on weight bearing, mild bilateral heel valgus correctible with manipulation, and a weight bearing line over the great toe.  It is unclear if such findings are of significance.

In light of the aforementioned deficiencies and inadequacies in the August 2011 and December 2012 VA opinions, a new opinion must be obtained as previously requested as to whether the Veteran's currently diagnosed bilateral knee conditions are caused or aggravated by service or service-connected bilateral pes planus with degenerative joint disease.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Refer the claims file to the December 2012 examiner, if possible, to render an addendum report as to whether the Veteran's currently diagnosed bilateral knee conditions are caused or aggravated by any event, injury, or illness in service or service-connected bilateral pes planus with degenerative joint disease disability.  If the December 2012 examiner is unavailable, the claims folder should be referred to a similarly qualified examiner.  

The claims folder, to include a copy of this REMAND, must be made available to the examiner for review of the relevant records.  A notation to the effect that this record review took place should be included in the examiner's report.

The examiner must offer opinions as to each of the following:

a.  Is it at least as likely as not (i.e., at least a 50 percent probability) that right knee findings of a foreign body or metallic artifact on MRI examination in July 2009 and x-ray examination in August 2011 correlate to a March 1956 in-service finding of effusion of the right knee and notation on subsequent service examinations of a 1 inch scar on the outside of the right knee?  

If so, is it at least as likely as not (i.e., at least a 50 percent probability) that any right knee disability is due to or aggravated (i.e. increased in severity beyond the natural progression of the disability) by the right knee foreign body or metallic artifact?

b.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are otherwise the result of service or any incident therein, to include notation of foot pain going up the legs on separation examination in February 1967?  

c.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are due to his service-connected bilateral pes planus with degenerative joint disease disability?  

d.  Is it at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's left and/or right knee disabilities are aggravated (i.e. increased in severity beyond the natural progression of the disability) by the Veteran's service-connected pes planus with degenerative joint disease disability?

In response to questions (c) and (d), the examiner is specifically requested to address and discuss the Veteran's contention that his pes planus with degenerative joint disease altered his gait or body mechanics resulting in his current bilateral knee condition; March 1991 examination findings of grade 3/4 bilateral pes planus involving both the longitudinal and transverse arches with some pronation of the feet and minimal angulation of the Achilles tendon with notation that some discomfort of the feet could be associated with "loss of the normal architecture;"  January 2006 examination findings of slight flattening of the feet with standing, pronation left greater than right, and functional limitations of painful walking and standing due to painful feet and cramping of toes due to pes planus with DJD; September 2008 examination findings of mild pronation, no arch on weight bearing, mild bilateral heel valgus correctible with manipulation, and a weight bearing line over the great toe. 

If the examiner finds that evaluation of the Veteran is necessary, a VA examination should be arranged.

The examiner should provide a rationale for any opinion rendered and should attempt to reconcile any contradictory evidence of record.  If the examiner is unable to offer any of the requested opinions, it is essential that he/she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011). 

2.  Review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the examination report is deficient in any manner, the RO/AMC must implement corrective procedures at once.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Then, after ensuring that any other necessary development has been completed, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case, and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



